

Exhibit 10(u)(u)(u)




364-DAY CREDIT AGREEMENT
dated as of
May 29, 2020,
among
HP INC.,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
BNP PARIBAS SECURITIES CORP.,
GOLDMAN SACHS BANK USA,
HSBC SECURITIES (USA) INC.,
MORGAN STANLEY SENIOR FUNDING, INC.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
___________________________
BNP PARIBAS,
as Syndication Agent
___________________________
GOLDMAN SACHS BANK USA, HSBC BANK USA, NATIONAL ASSOCIATION, MORGAN STANLEY
BANK, N.A. and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents




--------------------------------------------------------------------------------









 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
ARTICLE I
 
 
 
 
 
 
 
 
Definitions
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
26
SECTION 1.03
Terms Generally
26
SECTION 1.04
Accounting Terms; GAAP
27
SECTION 1.05
Divisions
27
SECTION 1.06
LIBO Rate
28
 
 
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
 
 
The Credits
 
SECTION 2.01
Commitments
28
SECTION 2.02
Loans and Borrowings
29
SECTION 2.03
Requests for Borrowings
29
SECTION 2.04
[Intentionally Omitted.]
30
SECTION 2.05
Funding of Borrowings
30
SECTION 2.06
Interest Elections
31
SECTION 2.07
Termination and Reduction of Commitments
32
SECTION 2.08
Repayment of Loans; Evidence of Debt
32
SECTION 2.09
Prepayment of Loans
33
SECTION 2.10
Fees
34
SECTION 2.11
Interest
34
SECTION 2.12
Alternate Rate of Interest
35
SECTION 2.13
Increased Costs
37
SECTION 2.14
Break Funding Payments
38
SECTION 2.15
Taxes
39
SECTION 2.16
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
43
SECTION 2.17
Mitigation Obligations; Replacement of Lenders
44
SECTION 2.18
Defaulting Lenders
45
 
 
 
 
 
 
 
ARTICLE III
 
 
 
 
 
 
 
 
Representations and Warranties
 
SECTION 3.01
Organization; Powers
46
SECTION 3.02
Authorization; Enforceability
46
SECTION 3.03
Governmental Approvals; No Conflicts
46
SECTION 3.04
Financial Condition; No Material Adverse Change
46
SECTION 3.05
Litigation and Environmental Matters
47
SECTION 3.06
Compliance with Laws and Agreements
47
SECTION 3.07
Investment Company Status
47





--------------------------------------------------------------------------------




SECTION 3.08
Taxes
47
SECTION 3.09
ERISA
47
SECTION 3.10
Federal Reserve Regulations
48
SECTION 3.11
Pari Passu Status
48
SECTION 3.12
Anti-Corruption Laws and Sanctions
48
SECTION 3.13
Affected Financial Institution
48
 
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
 
Conditions
 
SECTION 4.01
Effective Date
48
SECTION 4.02
Each Credit Event
50
 
 
 
 
 
 
 
ARTICLE V
 
 
 
 
 
 
 
 
Affirmative Covenants
 
SECTION 5.01
Financial Statements and Other Information
50
SECTION 5.02
Notices of Material Events
52
SECTION 5.03
Existence; Conduct of Business
52
SECTION 5.04
Payment of Obligations
53
SECTION 5.05
Maintenance of Properties; Insurance
53
SECTION 5.06
Books and Records; Inspection Rights
53
SECTION 5.07
Compliance with Laws
53
SECTION 5.08
Use of Proceeds
54
 
 
 
 
 
 
 
ARTICLE VI
 
 
 
 
 
 
 
 
Negative Covenants
 
SECTION 6.01
Subsidiary Indebtedness
54
SECTION 6.02
Liens
56
SECTION 6.03
[Intentionally Omitted.]
57
SECTION 6.04
Fundamental Changes
57
SECTION 6.05
Financial Covenants
58
 
 
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
 
 
 
Events of Default
 
 
 
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
 
 
 
The Administrative Agent
 
 
 
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
 
 
 
Miscellaneous
 
SECTION 9.01
Notices
64






--------------------------------------------------------------------------------




SECTION 9.02
Waivers; Amendments
65
SECTION 9.03
Expenses; Limitation of Liability; Indemnity; Etc.
66
SECTION 9.04
Successors and Assigns
69
SECTION 9.05
Survival
71
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
72
SECTION 9.07
Severability
73
SECTION 9.08
Right of Setoff
73
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
74
SECTION 9.10
WAIVER OF JURY TRIAL
75
SECTION 9.11
Headings
75
SECTION 9.12
Confidentiality
75
SECTION 9.13
Authorization to Distribute Certain Materials to Public-Siders; Material
Non-Public Information
76
SECTION 9.14
USA PATRIOT Act and Beneficial Ownership Regulation
77
SECTION 9.15
No Fiduciary Duty
77
SECTION 9.16
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
77
SECTION 9.17
Certain ERISA Matters
78
 
 
 
 
 
SCHEDULES:
 
 
 
 
Schedule 2.01 -
Commitments
 
Schedule 3.05 -
Litigation and Environmental Matters
 
Schedule 6.01 -
Existing Subsidiary Indebtedness
 
 
 
 
 
 
EXHIBITS:
 
 
 
 
Exhibit A -
Form of Assignment and Assumption
 
Exhibit B -
Form of Opinion of Borrower’s Counsel
 
Exhibit C-1 -
Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes
 
Exhibit C-2 -
Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes
 
Exhibit C-3 -
Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes
 
Exhibit C-4 -
Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes
 
 
 
 
 
 








--------------------------------------------------------------------------------





364-DAY CREDIT AGREEMENT dated as of May 29, 2020 (the “Agreement”), among HP
INC., the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, including the recitals
above, the following terms have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period (or such
date, as applicable) multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder or any successor thereto
appointed in accordance with Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning assigned to such term in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period commencing on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, for purposes of this definition, the Adjusted LIBO Rate on any day shall
be based on the LIBO Screen





--------------------------------------------------------------------------------

2


 
Rate at approximately 11:00 a.m., London time, on such day for deposits in
Dollars with a maturity of one month (or, in the event the LIBO Screen Rate for
deposits in Dollars is not available for such maturity of one month, shall be
based on the Interpolated Rate as of such time); provided further that if such
rate shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.12(c)), then
for purposes of clause (c) above the Adjusted LIBO Rate on any day shall be
deemed to be zero. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
“Ancillary Document” has the meaning assigned to such term in Section 9.06(b).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and the Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Funding Account” means an account of the Borrower that is specified
in a written notice from a Financial Officer of the Borrower delivered to and
reasonably approved by the Administrative Agent for the funding of the proceeds
of Loans hereunder.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments; provided that in the
case of Section 2.18 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day on or after the Effective Date and with
respect to any ABR Loan, Eurocurrency Loan, or the commitment fees payable
hereunder, the applicable rate per annum set forth below in basis points per
annum under the caption “ABR Spread,” “Eurocurrency Spread” or “Commitment Fee
Rate,” as the case may be, based upon the Ratings of S&P, Moody’s and Fitch,
respectively, applicable on such date to the Index Debt:





--------------------------------------------------------------------------------

3


Index Debt Ratings:
ABR
Spread
Eurocurrency
Spread
Commitment Fee
Rate
Category 1
Rating of A-, A3 or A- (or higher)
50.0
150.0
20.0
Category 2
Rating of BBB+, Baa1 or BBB+
62.5
162.5
25.0
Category 3
Rating of BBB, Baa2 or BBB
75
175
30.0
Category 4
Rating of BBB-, Baa3 or BBB-
100
200
35.0
Category 5
Rating of BB+, Ba1 or BB+ (or lower)
125
225
40.0





“Arrangers” means JPMorgan Chase Bank, N.A., BNP Paribas Securities Corp.,
Goldman Sachs Bank USA, HSBC Securities (USA) Inc., Morgan Stanley Senior
Funding, Inc. and Wells Fargo Securities, LLC, in their capacities as joint lead
arrangers and joint bookrunners for the credit facility established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A hereto or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means, the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any Affected Financial
Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).





--------------------------------------------------------------------------------

4




“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business publicly appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered into in respect thereof; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for Dollar denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement; provided further
that any such Benchmark Replacement shall be administratively feasible as
determined by the Administrative Agent in its reasonable discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for Dollar-denominated syndicated credit facilities at such time
(for the avoidance of doubt, such Benchmark Replacement Adjustment shall not be
in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such





--------------------------------------------------------------------------------

5


Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event





--------------------------------------------------------------------------------

6


is fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-In Election, the
date specified by the Administrative Agent (or, in the event such Early Opt-In
Election has occurred as a result of a determination or election by the
Borrower, the Administrative Agent and the Borrower) or the Required Lenders, as
applicable, by notice to the Borrower, the Administrative Agent (in the case of
such notice by the Required Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.12(c) and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.12(c).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means HP Inc., a Delaware corporation.
“Borrower Agent” means agents of the Borrower acting in capacity with, or
benefitting from, this Agreement or the proceeds of any Borrowing.
“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property,





--------------------------------------------------------------------------------

7


or a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
subject to Section 1.04, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP, subject to
Section 1.04.
“Category” means a category of Index Debt Ratings set forth in the table
included in the definition of Applicable Rate in this Section 1.01.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of shares representing more than 37.5% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower, or
(b) (i) the Borrower consolidates with or merges into another corporation (where
the Borrower is not the surviving corporation) or conveys, transfers or leases
all or substantially all of its properties and assets (determined on a
consolidated basis for the Borrower and the Subsidiaries taken as a whole) to
any Person or (ii) any corporation consolidates with or merges into the Borrower
or a Subsidiary in a transaction in which the outstanding voting stock of the
Borrower is changed into or exchanged for cash, securities or other property,
other than a transaction solely between the Borrower and a Subsidiary or a
transaction involving only stock consideration which is permitted under
Section 6.04.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date, or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s direct
or indirect holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided that (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender





--------------------------------------------------------------------------------

8


pursuant to Section 9.04. The amount of each Lender’s Commitment on the
Effective Date is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments on the Effective
Date is $1,000,000,000.
“Communications” has the meaning assigned to such term in Section 5.01(e).
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for Dollar-denominated syndicated credit facilities
at such time;
provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) is not
administratively feasible for the Administrative Agent, then Compounded SOFR
will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.
“Consolidated Current Liabilities” means, on any date, the consolidated current
liabilities (other than the short-term portion of any long-term Indebtedness of
the Borrower or any Subsidiary) of the Borrower and the Subsidiaries, as such
amounts would appear on a consolidated balance sheet of the Borrower prepared as
of such date in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary or non-recurring non-cash charges, including non-cash
restructuring charges, for such period (it being understood that non-cash
goodwill and intangible asset impairment charges will be deemed to be
non-recurring non-cash charges);





--------------------------------------------------------------------------------

9


provided, however, that cash expenditures in respect of charges referred to in
this clause (iv) shall be deducted in determining Consolidated EBITDA for the
period during which such expenditures are made, (v) stock-based employee
compensation expense, and (vi) losses from sales and dispositions of assets
outside the ordinary course of business, and minus (b) without duplication and
to the extent included in determining such Consolidated Net Income, (i) any
extraordinary or non-recurring gains for such period and (ii) gains from sales
or dispositions of assets outside the ordinary course of business, all
determined on a consolidated basis in accordance with GAAP.
“Consolidated Intangible Assets” means, on any date, the consolidated intangible
assets of the Borrower and the Subsidiaries, as such amounts would appear on a
consolidated balance sheet of the Borrower prepared in accordance with GAAP. As
used herein, “intangible assets” means the value (net of any applicable
reserves) as shown on such balance sheet of (i) all patents, patent rights,
trademarks, trademark registrations, servicemarks, trade names, business names,
brand names, copyrights, designs (and all reissues, divisions, continuations and
extensions thereof), or any right to any of the foregoing, (ii) goodwill, and
(iii) all other intangible assets.
“Consolidated Net Assets” means, on any date, the excess of Consolidated Total
Assets over Consolidated Current Liabilities.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower or any Subsidiary) in which any other Person
(other than the Borrower or any Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of the Subsidiaries during such period and (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary or the date that
such Person’s assets are acquired by the Borrower or any Subsidiary.
“Consolidated Net Interest Expense” means, for any period, the excess of (a) the
sum of (i) the interest expense (including imputed interest expense in respect
of Capital Lease Obligations) of the Borrower and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, (ii) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized or accrued in a
previous period, minus (b) the sum of (i) interest income of the Borrower and
the Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period, plus (iii) to the extent





--------------------------------------------------------------------------------

10


included in such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period.
“Consolidated Net Tangible Assets” means, on any date, the excess of
Consolidated Total Assets over the sum of (i) Consolidated Current Liabilities
and (ii) Consolidated Intangible Assets.
“Consolidated Total Assets” means, on any date, the consolidated total assets of
the Borrower and the Subsidiaries, as such amounts would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP.
“Consolidated Total Debt” means, on any date, the aggregate principal amount on
such date of all Indebtedness of the Borrower and its consolidated Subsidiaries
(x) of the types referred in clauses (a), (b), (c), (d), (f), (g) and (i) of the
definition of such term, and (y) of the types referred to in clauses (e), (f)
and (h) of such definition relating to Indebtedness of others of the types
referred to in clause (a), in each case in the amount that would be reflected as
a liability on a balance sheet of the Borrower and the Subsidiaries prepared as
of such date on a consolidated basis in accordance with GAAP; provided, however,
that for the avoidance of doubt, Consolidated Total Debt shall exclude fair
value adjustments under the acquisition method of accounting to the book
balances of Indebtedness.
“Consolidated Total Revenues” means, for any period, the consolidated total
revenues of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Credit Exposure” means, at any time, the Loans outstanding at such time. The
Credit Exposure of any Lender at any time shall be such Lender’s Applicable
Percentage of the total Credit Exposure at such time.
“Credit Party” means the Administrative Agent and each Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.





--------------------------------------------------------------------------------

11


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent or (d) has (i) become the subject of a Bankruptcy Event,
(ii) had publicly appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become subject to a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower and each Lender.
“Dollars”, “US$” or “$” refers to lawful money of the United States of America.
“Early Opt-In Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or the Borrower (as notified
to the Administrative Agent) or (ii) a notification by the Required Lenders to
the Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.12 are





--------------------------------------------------------------------------------

12


being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and
(b) (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders to declare that an Early Opt-In Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders, by the Borrower
of written notice of such election to the Administrative Agent or by the
Required Lenders of written notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions set forth in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.
“Engagement Letter” means the Engagement Letter dated May 15, 2020, among the
Borrower, JPMorgan Chase Bank, N.A., BNP Paribas and BNP Paribas Securities
Corp.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the generation, use, handling, transportation, storage, treatment,
disposal, release or threatened release of any Hazardous Material, or (iv) to
the extent related to exposure to, or to the sale, distribution or marketing of
products containing, Hazardous Material, health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly





--------------------------------------------------------------------------------

13


resulting from or based upon (a) the violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any Person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, (h) the occurrence of a “prohibited transaction” with respect
to which the Borrower or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Borrower or any such Subsidiary could otherwise be liable, or (i) any other
event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Borrower or any Subsidiary under Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





--------------------------------------------------------------------------------

14


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate (but no ABR Loan or ABR
Borrowing will in any event be deemed to be a Eurocurrency Loan or Eurocurrency
Borrowing hereunder).
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
and franchise Taxes, in each case imposed by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) Other Connection Taxes, (c) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (d) any Taxes, including withholding taxes,
imposed under FATCA, (e) in the case of a Lender, any U.S. federal withholding
Tax resulting from any laws in effect and that would apply to amounts payable to
such Lender with respect to an applicable interest in a Loan or Commitment at
the time such Lender acquired such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.17(b)) or
designates a new lending office, except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.15(a), and (f) any Taxes
attributable to such Recipient’s failure to comply with Section 2.15(g).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as such Code section exists as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
applicable intergovernmental agreements with respect thereto and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any of the
foregoing (including any intergovernmental agreement, treaty or convention among
Governmental Authorities).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.





--------------------------------------------------------------------------------

15


“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive, radioactive, hazardous, or toxic
substances, wastes or materials, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes, and all other substances or wastes regulated
pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.





--------------------------------------------------------------------------------

16


“IBA” has the meaning assigned to such term in Section 1.06.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (but if
such Indebtedness has not been assumed by and is otherwise non-recourse to such
Person, only to the extent of the lesser of the fair market value of the
property subject to such Lien and the amount of such Indebtedness), (f) all
Guarantees by such Person of Indebtedness of others (except to the extent that
such Guarantees guarantee Indebtedness or other obligations of a Subsidiary),
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.
“Index Debt” means senior unsecured long-term indebtedness for borrowed money of
the Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.
“Information” has the meaning assigned to such term in Section 9.12.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.





--------------------------------------------------------------------------------

17


“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the corresponding day of
the next week thereafter or the numerically corresponding day in the calendar
month that is one, two, three or six months (or, if available to each Lender, 14
days) thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of an
Interest Period of one, two, three or six months, such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day and (ii) any Interest Period of
one, two, three or six months pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, with respect to any Interest Period or
clause (c) of the definition of “Alternate Base Rate”, a rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (a) the LIBO Screen Rate for the longest maturity for which
a LIBO Screen Rate is available that is shorter than the applicable period and
(b) the LIBO Screen Rate for the shortest maturity for which the LIBO Screen
Rate is available that is longer than the applicable period, in each case at
such time; provided that the Interpolated Rate shall in no event be less than
zero.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender-Related Person” has the meaning assigned to it in Section 9.03(b).
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.





--------------------------------------------------------------------------------

18


“LIBO Screen Rate” means, in respect of the LIBO Rate for any Interest Period,
or with respect to any determination of the Alternate Base Rate pursuant to
clause (c) of the definition thereof, a rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to the relevant period as set forth on the Reuters screen page that
displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such rate
does not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion and the
Administrative Agent shall promptly notify the Borrower of such selection);
provided that (a) if no LIBO Screen Rate shall be available for a particular
period but LIBO Screen Rates shall be available for periods both longer and
shorter than such period, than the LIBO Screen Rate for such period shall be the
Interpolated Rate, and (b) if any LIBO Screen Rate, determined as provided
above, would be less than zero, such LIBO Screen Rate shall be zero for all
purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing but
excluding any operating leases) relating to such asset.
“Loan Documents” means this Agreement (including, without limitation, schedules
and exhibits hereto) and any agreements entered into by the Borrower with or in
favor of the Administrative Agent and/or the Lenders in connection with this
Agreement, including any promissory notes delivered pursuant to Section 2.08(e)
and any amendments, modifications or supplements thereto or waivers thereof.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means “margin stock” as defined in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the actual
business, assets, operations and financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$250,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or





--------------------------------------------------------------------------------

19


such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
“Material Subsidiary” means each Significant Subsidiary and any two or more
Subsidiaries (which may but need not include a Significant Subsidiary) each of
which has become the subject of any event or circumstance referred to in clause
(h), (i) or (j) of Article VII, and which, if considered together as a single
consolidated Subsidiary, would collectively constitute a “Significant
Subsidiary” within the meaning of the definition of such term herein.
“Maturity Date” means the date that is 364 days after the Effective Date;
provided that, if such date is not a Business Day, the Maturity Date shall be
the immediately preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such date (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further that if the NYFRB Rate, determined as
set forth above, shall be less than zero, such rate shall be deemed to be zero
for all purposes of this Agreement.
“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary, intangible, filing or similar Taxes, charges or levies arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to the sale of a
participation interest or an assignment (other than an assignment made pursuant
to Section 2.17(b)).





--------------------------------------------------------------------------------

20


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.
“Participant” has the meaning assigned to such term in Section 9.04(e).
“Participant Register” has the meaning assigned to such term in Section 9.04(e).
“Patriot Act” has the meaning assigned to such term in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means
(i)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04,


(ii)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04,


(iii)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations,


(iv)margin deposits posted to secure obligations in respect of Hedging
Agreements entered into in the ordinary course of business;


(v)pledges of cash and deposits to secure the performance of bids, trade and
commercial contracts (including ordinary course accounts payable), leases,
statutory obligations, appeal bonds and other obligations of a like nature, in
each case in the ordinary course of business,


(vi)deposits and customary pledges securing obligations under surety and
performance bonds,





--------------------------------------------------------------------------------

21




(vii)judgment liens (and pledges of cash and deposits securing surety and appeal
bonds) in respect of judgments that do not constitute an Event of Default under
clause (k) of Article VII,


(viii)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary, and


(ix)Liens under ordinary course commercial contracts securing trade payables
covering the goods purchased (and proceeds and products thereof), pending
payment;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 5.01(e).
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.
“Ratings” means, as of any date of determination, the Index Debt ratings of the
Borrower that have been most recently assigned by S&P, Moody’s or Fitch. For
purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not have in
effect a Rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to





--------------------------------------------------------------------------------

22


have established a Rating in Category 6 under the definition of the term
Applicable Rate, (b) if the Ratings established or deemed to have been
established by S&P, Moody’s and Fitch for the Index Debt shall fall within
different Categories, (i) if two of the Ratings fall within the same Category
and the other Rating is one Category higher or one Category lower than the two
same Ratings, the Applicable Rate shall be based on the two Ratings within the
same Category, (ii) if two of the Ratings fall within the same Category and the
other Rating is two or more Categories above the two same Ratings, the
Applicable Rate shall be determined by reference to the Category next above that
of the two same Ratings, (iii) if two of the Ratings are in the same Category
and the other Rating is two or more Categories below the two same Ratings, the
Applicable Rate shall be determined by reference to the Category next below that
of the two same Ratings, and (iv) if each of the three Ratings fall within
different Categories, then the Applicable Rate shall be based on the assigned
Rating that is in between the highest and the lowest of such Ratings, and (c) if
the Ratings established or deemed to have been established by S&P, Moody’s and
Fitch for the Index Debt shall be changed (other than as a result of a change in
the rating system of S&P, Moody’s or Fitch), such change shall be effective as
of the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of S&P, Moody’s or
Fitch shall change, if any such rating agency shall cease to be in the business
of rating corporate debt obligations or if any such rating agency shall cease to
rate any Index Debt of the Borrower (and such decision is not based directly or
indirectly on any action taken by the Borrower, or the failure by the Borrower
to take any action, in each case with respect to such rating agency or
otherwise), the Borrower and the Lenders shall negotiate in good faith to amend
the definition of Applicable Rate to reflect such changed rating system or the
unavailability of Ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the Rating most recently in effect prior to such change or cessation.
“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.
“Register” has the meaning set forth in Section 9.04(c).
“Regulation D” means Regulation D of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.





--------------------------------------------------------------------------------

23


“Regulation X” means Regulation X of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees and agents of such
Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum, without duplication,
of the total Credit Exposures and unused Commitments at such time; provided
that, whenever there is one or more Defaulting Lenders, the Credit Exposure of,
and the unused Commitment of, each Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.
“Sanctioned Country” means, at any time, a country or territory which is the
target of comprehensive Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the United
Kingdom, the European Union or any EU member state, (b) any Person organized or
ordinarily resident in a Sanctioned Country or (c) any Person owned or
controlled by, or acting on behalf of, any such Person described in the
foregoing clauses (a) and (b).
“Sanctions” means economic or financial measures against targeted countries,
governments, territories, individuals, entities or vessels, as enumerated in
national legislation, regulation or other mechanism carrying the force of law,
and which are imposed, administered or enforced from time to time by (a) the
U.S. government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.





--------------------------------------------------------------------------------

24


“Securitization Transaction” means the sale or transfer by the Borrower or the
Subsidiaries of lease and other accounts receivable to a limited purpose
financing vehicle (which may be a Subsidiary) which finances such acquisition,
in part, by issuing debt securities or equity interests to third parties either
directly or through one or more intermediaries, in each case in a manner that
does not result in either (i) the incurrence by the Borrower or the Subsidiaries
of Indebtedness that would be reflected on a consolidated balance sheet of the
Borrower and the Subsidiaries prepared in accordance with GAAP or (ii) the
incurrence by the Borrower or the Subsidiaries of Indebtedness with recourse to
the Borrower or the Subsidiaries (other than recourse against the Borrower’s or
such Subsidiaries’ retained interest in the limited purpose financing vehicle
which finances the acquisition of the lease or other accounts receivable).
“Significant Subsidiary” means any Subsidiary (i) the net assets of which were
greater than 5% of Consolidated Net Assets as of the last day of the most recent
fiscal period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first delivery of such financial
statements, greater than 5% of Consolidated Net Assets as of the date of the
most recent financial statements referred to in Section 3.04(a)) or (ii) the
total revenues of which were greater than 10% of Consolidated Total Revenues for
the four-fiscal-quarter period ending on the last day of the most recent fiscal
period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first delivery of such financial
statements, greater than 10% of Consolidated Total Revenues for the
four-fiscal-quarter period ending on the last day of the most recent fiscal
period set forth in the most recent financial statements referred to in
Section 3.04(a)). For purposes of making the determinations required by this
definition, total revenues and net assets of Foreign Subsidiaries shall be
converted into Dollars at the rates used in preparing the financial statements
of the Borrower to be delivered pursuant to Section 5.01(a) or (b) (or, prior to
the first delivery of such financial statements, at the rates used in preparing
the Borrower’s most recent financial statements referred to in Section 3.04(a)).
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Statutory Reserve Rate” means a percentage expressed as a decimal equal to the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) established by the Board to which the
Administrative Agent or any Lender is subject, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.





--------------------------------------------------------------------------------

25


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, (b) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (c) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Leverage Ratio” means on any date of determination, the ratio of (a)
Consolidated Total Debt on such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Borrower most recently ended on or
prior to such date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, and the
transactions to be effected on the Effective Date.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.





--------------------------------------------------------------------------------

26


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Wholly Owned Subsidiary” means a Subsidiary of which securities or other
ownership interests (except for directors’ qualifying shares and other de
minimis amounts of outstanding securities or ownership interests) representing
100% of the ordinary voting power or, in the case of a partnership, 100% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the Borrower or one or more Wholly Owned
Subsidiaries of the Borrower or by the Borrower and one or more Wholly Owned
Subsidiaries of the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).


SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any statute, regulation or other law shall be construed (i) as referring to such
statute, regulation or other law as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor statutes,
regulations or other laws) and (ii) to include all official rulings and
interpretations thereunder, (c) any reference herein to any Person shall be
construed to include such





--------------------------------------------------------------------------------

27


Person’s successors and assigns, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the phrase “to the best of the knowledge” shall mean the
belief of the officers of the Borrower and the Subsidiaries directly
participating in or associated with the due diligence and negotiations in
connection with the Transactions, and (g) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, including in the definition of “Capital Lease Obligations”, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, (a)
without giving effect to (i) any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, or (ii) any treatment of Indebtedness under Accounting Standards
Codification 470-20 or 2015-03 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (b) without giving effect to any change in accounting for
leases resulting from the implementation of Financial Accounting Standards Board
ASU No. 2016-02, Leases (Topic 842), to the extent that such change would
require the recognition of right-of-use assets and lease liabilities for any
lease (or similar arrangement conveying the right to use) that would not be
classified as a capital lease under GAAP as in effect on December 31, 2016,
regardless of whether such lease was in effect on such date or amended, modified
or otherwise supplemented after such date.


SECTION 1.05    Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under the laws of another jurisdiction): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent





--------------------------------------------------------------------------------

28


Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized and acquired on the first date of its existence by
the holders of its capital stock (or similar equity interests) at such time.
        
SECTION 1.06    LIBO Rate. The interest rate on Eurocurrency Loans is determined
by reference to the LIBO Rate, which is derived from the London interbank
offered rate. The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market. In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Eurocurrency Loans.
In light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.12(c) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.12(c), of any change to
the reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including, without
limitation, (i) any such alternative, successor or replacement rate implemented
pursuant to Section 2.12(c), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, and (ii) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.12(c)),
including, without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.


ARTICLE II
The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions and relying on
the representations and warranties (subject to Section 4.02(a)) set forth
herein, each Lender agrees, severally and not jointly, to make Loans to the
Borrower from time to time during the Availability Period in Dollars in an
aggregate principal amount that will not result in (i) such Lender’s Credit
Exposure exceeding such Lender’s Commitment or (ii) the sum of the total Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set





--------------------------------------------------------------------------------

29


forth herein, the Borrower may borrow, prepay and reborrow Loans during the
Availability Period.


SECTION 2.02    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their individual Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.


(b)    Subject to Section 2.12, (i) each Borrowing shall be comprised entirely
of (A) Eurocurrency Loans or (B) ABR Loans, as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.


(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of four (4) Eurocurrency Borrowings
outstanding.


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or by
telecopy (a) in the case of a Eurocurrency Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the Business Day of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form agreed to by the Administrative Agent and the
Borrower and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:


(i)the aggregate amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)the Type of the requested Borrowing;





--------------------------------------------------------------------------------

30




(iv)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Any
Borrowing Request that shall fail to specify any of the information required by
clause (i), (ii) or (v) of the immediately preceding paragraph may be rejected
by the Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
Borrower and, if so rejected, will be of no force or effect. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    [Intentionally Omitted.]


SECTION 2.05    Funding of Borrowings. (a)    Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds, in the case of a Eurocurrency Loan by 12:00 noon,
New York City time, and in the case of an ABR Loan by 2:00 p.m., New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to the Applicable Funding Account.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of (A) the NYFRB Rate and (B) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.


    





--------------------------------------------------------------------------------

31


SECTION 2.06    Interest Elections. (a)    Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election; provided that any notice of election to
convert a Eurocurrency Borrowing into an ABR Borrowing at the end of its
then-current Interest Period must be made by the time that a Borrowing Request
for a Eurocurrency Borrowing would be required under Section 2.03. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.





--------------------------------------------------------------------------------

32




(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one-month
Eurocurrency Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


SECTION 2.07    Termination and Reduction of Commitments. (a)    Unless
previously terminated, the Commitments shall terminate on the Maturity Date.


(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the aggregate Credit Exposures would exceed the aggregate
Commitments.


(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their individual Applicable Percentages.


SECTION 2.08    Repayment of Loans; Evidence of Debt. (a)    The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.





--------------------------------------------------------------------------------

33






(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).


SECTION 2.09    Prepayment of Loans. (a)    The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section and
payment of any amounts required under Section 2.14.


(b)    If at any time the sum of the total Credit Exposures exceeds the total
Commitments, then the Borrower shall, not later than the next Business Day,
prepay one or more Borrowings in an aggregate principal amount sufficient to
reduce the sum of the total Credit Exposures to an amount not in excess of the
total Commitments.


(c)    Prior to any prepayment of Borrowings the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (d) below.


(d)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) or by telecopy of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment and (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York
City time, on the Business Day of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof, to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.







--------------------------------------------------------------------------------

34


SECTION 2.10    Fees. (a)    The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee at a per annum rate equal
to the Applicable Rate in effect from time to time applied to the daily unused
amount of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the Maturity Date or such earlier date on which
the Commitments terminate. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


(b)    The Borrower agrees to pay the Administrative Agent, for its own account,
the fees in the amounts and at the times previously agreed upon by the Borrower
and the Administrative Agent.


(c)    All fees payable hereunder shall be paid on the dates due, in Dollars in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders.


SECTION 2.11    Interest. (a)    The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
        
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest from the date on which such amount became due
until such amount is paid in full, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.





--------------------------------------------------------------------------------

35






(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.12    Alternate Rate of Interest.


(a)    Methods to Determine Adjusted LIBO Rate. The Administrative Agent shall
determine (which determination shall be conclusive absent manifest error) the
Adjusted LIBO Rate by using the methods described in the definition of the term
“Adjusted LIBO Rate”, and shall give prompt notice to the Borrower and Lenders
of each such Adjusted LIBO Rate.


(b)    Inability to Determine or Inadequate Adjusted LIBO Rate. If prior to the
commencement of any Interest Period for any Borrowing comprised of Eurocurrency
Loans:


(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (including because the LIBO Screen
Rate is not available or published on a current basis) for such Interest Period;
provided that no Benchmark Transition Event shall have occurred at such time; or


(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof (which may be by
telephone, telecopy or electronic mail) to the Borrower and the Lenders as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (A) any Interest Election Request that requests the conversion
of any affected Borrowing to, or continuation of any affected Borrowing as, a
Eurocurrency Borrowing shall be ineffective, (B) unless repaid, any affected
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
then existing Interest Period therefor and (C) any Borrowing Request for an
affected Eurocurrency Borrowing shall be deemed to be a request for an ABR
Borrowing; provided that if the circumstances giving rise to such notice do not
affect all the Lenders, requests by the applicable Borrower for affected
Eurocurrency Borrowings may be made to Lenders that are not affected thereby.







--------------------------------------------------------------------------------

36


(c)    (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders, so long
as the Administrative Agent has not received, by such time, written notice of
objection to such proposed amendment from Lenders comprising the Required
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-In Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders consent to such amendment. No replacement of the LIBO
Rate with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.


(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.


(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-In
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and (D)
the commencement or conclusion of any Benchmark Unavailability Period.


(iv)    Upon receipt by the Borrower of notice of the commencement of a
Benchmark Unavailability Period, the provisions of clauses (A) through (D) of
Section 2.12(b) shall apply as to all Eurocurrency Borrowings, mutatis mutandis.


(v)    Any determination, decision or election that may be made by the
Administrative Agent, the Borrower or Lenders pursuant to this Section 2.12(c),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.12(c).





--------------------------------------------------------------------------------

37






SECTION 2.13    Increased Costs. (a) If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve or other requirement
reflected in the Adjusted LIBO Rate); or


(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender.


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s direct or indirect holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s direct or indirect holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies and
the policies of such Lender’s direct or indirect holding company with respect to
capital or liquidity adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s direct or indirect holding company for any such reduction
suffered.


(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its direct or indirect holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.





--------------------------------------------------------------------------------

38






(e)    Notwithstanding any other provision of this Section 2.13, no Lender shall
demand compensation for any increased costs or reduction referred to above if it
shall not be the general policy or practice of such Lender to demand such
compensation in similar circumstances and unless such demand is generally
consistent with such Lender’s treatment of comparable borrowers of such Lender
in the United States with respect to similarly affected commitments or loans
under agreements with such borrowers having provisions similar to this
Section 2.13 (it being understood that this sentence shall not limit the
discretion of any Lender to waive the right to demand such compensation in any
given case).


(f)    If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has previously been compensated by the Borrower
under this Section 2.13, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment.


SECTION 2.14    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan prior to the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(except in the case when such notice may be revoked under Section 2.09(d) or
Section 2.12 and is revoked in accordance therewith), or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss (excluding loss of margin), cost and expense it may reasonably
incur as a result of such event; provided, however, that the Borrower shall not
compensate any Lender for any cost of terminating or liquidating any hedge or
related trading position (such as a rate swap, basis swap, forward rate
transaction, interest rate option, cap, collar or floor transaction, swaption or
any other similar transaction). Such compensable loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.





--------------------------------------------------------------------------------

39






SECTION 2.15    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all such required deductions (including such deductions applicable
to additional sums payable under this Section) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.


(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, further, that the indemnification obligations of the
Borrower under this Section 2.15 shall not apply if the Administrative Agent or
applicable Lender is not seeking recovery of similar Indemnified Taxes or Other
Taxes from other similarly situated borrowers. A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(d)    Each Lender shall severally indemnify the Administrative Agent, within 15
days after written demand therefor, for the full amount of any Taxes
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
amount of such payment or liability delivered to the applicable Lender by the
Administrative Agent shall be conclusive absent manifest error.





--------------------------------------------------------------------------------

40




        
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(f)    If the Administrative Agent or a Lender determines, in its good-faith
judgment, that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.15, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.15 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.


(g)    (i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing:


(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;






--------------------------------------------------------------------------------

41




(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:



(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;



(2)
executed originals of IRS Form W-8ECI;



(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or






--------------------------------------------------------------------------------

42




(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner



(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Administrative Agent or the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower as may be necessary for the Administrative Agent or the
Borrower, as the case may be, to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.15(g)(ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.




(h)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.





--------------------------------------------------------------------------------

43






(i)    For purposes of this Section 2.15, the term “applicable law” includes
FATCA.


SECTION 2.16    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.13, 2.14 or 2.15, or otherwise) prior to 2:00 p.m., New York City time, on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent
for the account of the applicable Lenders, except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension (but in no
case shall any payment so extended be due after the Maturity Date). All payments
hereunder shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.


(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or Participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.







--------------------------------------------------------------------------------

44


(d)    Unless the Administrative Agent shall have received written notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(a) or 2.16(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.


SECTION 2.17    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.


(b)    If (i) any Lender requests compensation under Section 2.13, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or (iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) to
the extent required by Section 9.04, the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.





--------------------------------------------------------------------------------

45






SECTION 2.18    Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.10; and


(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby.


In the event that the Administrative Agent and the Borrower each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except as otherwise expressly agreed by the affected parties, no change
hereunder of a Lender’s status from a Defaulting Lender to a non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.





--------------------------------------------------------------------------------

46




ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each of the Borrower and the Significant
Subsidiaries is duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business and in good standing (if applicable) in every jurisdiction where
such qualification is required.


SECTION 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s and the applicable Subsidiaries’ corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of the Significant Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Borrower or any of the Significant Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of the
Significant Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any material amount of assets of the Borrower or any of the
Significant Subsidiaries.


SECTION 3.04    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Administrative Agent for delivery to
the Lenders its consolidated balance sheet and statements of income,
stockholders’ equity and cash flows as of and for the fiscal year ended
October 31, 2019, reported on by Ernst & Young LLP, independent registered
public accounting firm. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and the Subsidiaries as of such date and for such period
in accordance with GAAP.


(b)    Since October 31, 2019, there has been no material adverse change in the
actual business, assets, operations or financial condition of the Borrower and
the Subsidiaries, taken as a whole.





--------------------------------------------------------------------------------

47






SECTION 3.05    Litigation and Environmental Matters. (a) Except as disclosed in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended October 31,
2019, the quarterly reports on Form 10-Q or current reports on Form 8-K filed
subsequent thereto but prior to the Effective Date, or any amendments thereof
filed subsequent thereto but prior to the Effective Date, and except as set
forth on Schedule 3.05, there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of the Significant Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.


(b)    Except as disclosed in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended October 31, 2019, the quarterly reports on Form 10-Q or
current reports on Form 8-K filed subsequent thereto but prior to the Effective
Date, or any amendments thereof filed subsequent thereto but prior to the
Effective Date, except as set forth on Schedule 3.05 and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of the Significant Subsidiaries (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, or (iii) has received notice of any claim with respect
to any Environmental Liability.


SECTION 3.06    Compliance with Laws and Agreements. None of the Borrower or any
of the Significant Subsidiaries or any of their respective properties or assets
is in violation of, nor will the continued operation of their properties and
assets as currently conducted violate, any law, rule or regulation or indenture,
agreement or other instrument, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority or indenture,
agreement or other instrument, where such violation or default could reasonably
be expected to result in a Material Adverse Effect. No Default has occurred and
is continuing.


SECTION 3.07    Investment Company Status. The Borrower is not, and is not
“controlled” by, an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.08    Taxes. Each of the Borrower and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required by law to have
been filed, and has paid or caused to be paid all Taxes shown to be due and
payable on such Tax returns, except (a) any Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.09    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Any underfunding with respect to one or
more Plans (based on the assumptions used for purposes of Financial Accounting
Standards No. 87) could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.





--------------------------------------------------------------------------------

48






SECTION 3.10    Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.


(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X.
If required by law and requested by the Administrative Agent or any Lender, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.


SECTION 3.11    Pari Passu Status. The obligations of the Borrower under this
Agreement rank, and will rank, at least pari passu in priority of payment and in
all other respects with all unsecured Indebtedness of the Borrower.


SECTION 3.12    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and Borrower Agents with Anti-Corruption Laws and applicable
Sanctions. None of the Borrower or any Subsidiary of the Borrower is a
Sanctioned Person. The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, its and their respective directors, officers, employees and
Borrower Agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. No proceeds of any Loans will be used
directly, or to the knowledge of the Borrower, indirectly for the purpose of
financing the activities of any Sanctioned Person or in any Sanctioned Country
(unless, in each case, authorized by Sanctions), or for the purpose of engaging
in any activity in violation of Sanctions.


SECTION 3.13    Affected Financial Institution. The Borrower is not an Affected
Financial Institution.


ARTICLE IV


Conditions


SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans
pursuant hereto shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):





--------------------------------------------------------------------------------

49






(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower, each Lender and the Administrative Agent either (i) a counterpart of
this Agreement (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent that such party
has signed a counterpart of this Agreement.


(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Patrick C. Scott, Deputy General Counsel of the Borrower (or any
internal or outside counsel designated by the Borrower), substantially in the
form of Exhibit B, and covering such matters relating to the Borrower, this
Agreement or the Transactions as the Lenders shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.


(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of the Borrower in its jurisdiction of
organization, the authorization of the Transactions and any other legal matters
relating to the Borrower, the Subsidiaries, this Agreement or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent.


(d)    The Administrative Agent shall have received a certificate dated the
Effective Date signed by a Vice President or a Financial Officer of the Borrower
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02 as of such date (but without excluding the representation and
warranty set forth in Section 3.04(b) or Section 3.05).


(e)    All fees, cost reimbursements and out-of-pocket expenses accrued to or
required to be paid or reimbursed on or prior to the Effective Date pursuant
hereto or pursuant to letter agreements with respect to fees payable to the
Administrative Agent and certain Lenders (including upfront fees), to the extent
invoiced prior to (or, in the case of cost reimbursement and out-of-pocket
expenses, not fewer than two Business Days prior to) the Effective Date, shall
have been paid or will be paid on the Effective Date substantially concurrently
with the effectiveness of this Agreement.


(f)    The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on June
15, 2020 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).





--------------------------------------------------------------------------------

50




SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:


(a)    The representations and warranties of the Borrower set forth in this
Agreement (other than the representations and warranties set forth in
Section 3.04(b) and Section 3.05) shall be true and correct on and as of the
date of such Borrowing.


(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.


Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:


(a)    on or before the earlier of (i) the date by which the Annual Report on
Form 10-K of the Borrower (without giving effect to any extension thereof) for
each fiscal year is required to be filed under the rules and regulations of the
SEC and (ii) 90 days after the end of such fiscal year, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;


(b)    on or before the earlier of (i) the date by which the Quarterly Report on
Form 10-Q of the Borrower for each of the first three fiscal quarters of each
fiscal year is required to be filed under the rules and regulations of the SEC
(without giving effect to any extension thereof) and (ii) 45 days after the end
of each of the first three fiscal quarters of such fiscal year, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;





--------------------------------------------------------------------------------

51






(c)    not later than the date by which financial statements are required to be
delivered under clause (a) or (b) above, a certificate of a Financial Officer of
the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.05;


(d)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement or with the
requirements of the Patriot Act, the Beneficial Ownership Regulation or any
other “know your customer” or similar laws or regulations, as the Administrative
Agent or any Lender may reasonably request (it being understood that the
Borrower shall not be required to provide any information which is subject to
confidentiality restrictions, the nature of which prohibit such disclosure
notwithstanding the provisions of Section 9.12 hereof); and


(e)    all information, documents and other materials that the Borrower is
obligated to deliver to the Administrative Agent under this Agreement, including
all notices, requests, and other reports, certificates and other information
materials, but excluding any such information that (i) is required to be
delivered pursuant to clauses (a) and (b) of this Section 5.01, (ii) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any Interest Election Request or Interest Period
relating thereto), (iii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iv) provides
notice of any Default or Event of Default, or (v) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
information being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement, but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system, access to which is controlled by the Administrative Agent (the
“Platform”).


Reports required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Borrower posts such reports on its website at www.hp.com or when such reports
are posted on the SEC’s website at www.sec.gov; provided that the Borrower shall
deliver to the Administrative Agent, not later than the date on which financial
statements are required to be delivered under clause (b) above, the
certification of a Financial Officer, as required by clause (b).





--------------------------------------------------------------------------------

52




SECTION 5.02    Notices of Material Events. Promptly after a Financial Officer
or any other executive officer of the Borrower becomes aware of the following,
the Borrower will furnish to the Administrative Agent for delivery to each
Lender written notice of the following:


(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;


(b)    the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any arbitrator or Governmental Authority, against or
affecting the Borrower or any Affiliate thereof that, if not cured or if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;


(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, if not cured or if adversely determined, could
reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $200,000,000; and


(d)    any other development or event that has resulted in, or could reasonably
be expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of the Significant Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or asset
disposition permitted under Section 6.04; provided further that neither the
Borrower nor any of the Significant Subsidiaries shall be required to preserve
any rights, licenses, permits, privileges or franchises or any Significant
Subsidiary’s existence if the Borrower or such Subsidiary determines that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
would not materially adversely affect the Borrower, such Subsidiary or the
Lenders with respect to any Commitments or Borrowing hereunder.





--------------------------------------------------------------------------------

53






SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of the Subsidiaries to, pay its obligations, other than Indebtedness but
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, however, that the Borrower and the
Subsidiaries may instead self-insure to the same general extent as other
companies of similar size, type and financial condition as the Borrower or such
Subsidiary, and to the extent such policies are consistent with prudent business
practice.


SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of the Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities sufficient to permit the
preparation of the consolidated financial statements of the Borrower and the
Subsidiaries in accordance with GAAP. The Borrower will, and will cause each of
the Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (which representatives shall be reasonably acceptable to the
Borrower), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided that
such designated representatives agree to any reasonable confidentiality
obligations proposed by the Borrower, including, but not limited to,
confidentiality obligations agreed to by the Lenders under or in connection with
this Agreement.


SECTION 5.07    Compliance with Laws. (a) The Borrower will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, including all
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(b)    The Borrower will maintain in effect and enforce in all material respects
policies and procedures designed to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and Borrower
Agents with Anti-Corruption Laws and applicable Sanctions.





--------------------------------------------------------------------------------

54






SECTION 5.08    Use of Proceeds. (a) The proceeds of the Loans will be used only
for general corporate purposes. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulation T, Regulation U and
Regulation X.


(b)    The Borrower will not permit the proceeds of any Loans to be used
directly, or to the knowledge of the Borrower, indirectly for the purpose of
financing the activities of any Sanctioned Person or in any Sanctioned Country
(unless, in each case, authorized by Sanctions), or for the purpose of engaging
in any activity in violation of Sanctions.


ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:


(a)    Indebtedness, including Guarantees and obligations in respect of letters
of credit and letters of guaranty, existing on the Effective Date and set forth
on Schedule 6.01 (i) individually, identifying the relevant Subsidiary and
Indebtedness, in the case of any issue or item of Indebtedness having an
outstanding principal amount in excess of $100,000,000 and (ii) in the aggregate
with respect to all other such Indebtedness;


(b)    Guarantees of Indebtedness of any Subsidiary to the extent such
Indebtedness is otherwise permitted under this Agreement;


(c)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
        
(d)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Effective Date; or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired and (ii) no other Subsidiary (other
than a Subsidiary into which the acquired Person is merged or any Subsidiary of
the acquired Person) shall Guarantee or otherwise become liable for the payment
of such Indebtedness, except to the extent that such Guarantee is incurred
pursuant to Section 6.01(g);





--------------------------------------------------------------------------------

55






(e)    Indebtedness incurred to finance the purchase price, construction cost or
improvement cost incurred in connection with the acquisition, construction or
improvement of assets, including Capital Lease Obligations; provided that
(i) such Indebtedness is incurred prior to or within one year after, the date of
acquisition, construction or improvement of such assets, (ii) such Indebtedness
does not exceed the amount of such purchase price or cost of the asset and
(iii) any Lien securing such Indebtedness is permitted under Section 6.02(f);


(f)    Indebtedness of Subsidiaries that are limited purpose financing vehicles
for Securitization Transactions incurred to finance such Securitization
Transactions, provided that such Securitization Transactions otherwise comply
with the provisions hereof;


(g)    other Indebtedness of Subsidiaries; provided that the sum, without
duplication, of (i) the aggregate outstanding principal amount of Indebtedness
permitted by this clause (g), plus (ii) the aggregate outstanding principal
amount of Indebtedness and other obligations secured by Liens permitted by
Section 6.02(g) shall not exceed at any time the greater of $700,000,000 and
12.5% of Consolidated Net Tangible Assets as of the most recent fiscal quarter
end for which financial statements of the Borrower have been delivered pursuant
to Section 5.01(a) or (b);


(h)    Indebtedness incurred in connection with the extension of maturity of, or
refunding or refinancing of, in whole or in part, any Indebtedness outstanding
pursuant to Section 6.01(a),(d), (e) or (g), provided that (i) such extension
of, or refunding refinancing shall not increase the principal amount of the
Indebtedness being extended, or refunded or refinanced by more than the amount
of accrued interest thereon and fees, expenses and premiums paid in connection
with such extension, refunding or refinancing and (ii) any such refinancing
Indebtedness in respect of Indebtedness incurred under Section 6.01(g) will be
deemed to utilize the basket referred to in Section 6.01(g), but such
Indebtedness shall be permitted even if such Indebtedness is incurred at a time
when such Indebtedness would not otherwise be permitted to be incurred under
such clause;


(i)    Indebtedness arising in connection with customary cash management
services and from the honoring by a bank or financial institution of a check,
draft or similar instrument drawn against insufficient funds, in each case in
the ordinary course of business; and


(j)    Indebtedness as an account party in respect of trade letters of credit.





--------------------------------------------------------------------------------

56






SECTION 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:


(a)    Permitted Encumbrances;


(b)    Liens on any property or asset of a Subsidiary securing Indebtedness of
such Subsidiary to the Borrower or to another Subsidiary;


(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date; provided that (i) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary other than
extensions and accessions thereto and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof permitted by Section 6.01(g);


(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary other than
extensions and accessions thereto and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
principal amount thereof by more than the amount of accrued interest thereon and
fees, expenses and premiums paid in connection with such refinancing;


(e)    Liens arising under Securitization Transactions entered into on lease and
other accounts receivable sold or transferred pursuant to such Securitization
Transactions or on interests retained by the Borrower or any Subsidiary in any
securitization vehicle utilized to effect such a Securitization Transaction;


(f)    any Lien given to secure Indebtedness or other obligations (including, in
the case of Subsidiaries, Indebtedness incurred pursuant to Section 6.01(e))
incurred to finance the payment of the purchase price, construction cost or
improvement cost of the acquisition, construction or improvement of assets;
provided that (i) such Lien shall attach solely to the assets acquired,
constructed or improved (including any assets which are attached or otherwise
adjoining such assets), (ii) such Lien has been created or incurred by the
Borrower or a Subsidiary simultaneously with, or within one year after, the date
of acquisition, construction or improvement of such assets, (iii) the
Indebtedness or other obligations secured thereby shall not exceed the amount of
such purchase price or cost of the asset and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition, construction
or improvement of assets, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof by more than the amount of accrued interest thereon and fees, expenses
and premiums paid in connection with such refinancing;





--------------------------------------------------------------------------------

57






(g)    other Liens securing Indebtedness or other obligations of the Borrower or
any Subsidiary; provided that the sum, without duplication, at any time of
(i) the aggregate outstanding principal amount of Indebtedness and other
obligations secured by Liens permitted by this clause (g) plus (ii) the
aggregate outstanding principal amount of Indebtedness of Subsidiaries permitted
by Section 6.01(g) shall not exceed at any one time the greater of $700,000,000
and 12.5% of Consolidated Net Tangible Assets as of the most recent fiscal
quarter end for which financial statements of the Borrower have been delivered
pursuant to Section 5.01(a) or (b); and


(h)    Liens in respect of Indebtedness incurred in connection with the
extension of maturity of, or refunding or refinancing of, in whole or in part,
any secured Indebtedness incurred under Section 6.02(g), provided that (i) such
extension of, or refunding or refinancing shall not increase the principal
amount of the secured Indebtedness being extended, or refunded or refinanced by
more than the amount of accrued interest thereon and fees, expenses and premiums
paid in connection with such extension, refunding or refinancing and (ii) any
such secured Indebtedness will be deemed to utilize the basket referred to in
Section 6.02(g), but such secured Indebtedness (and the Liens in respect
thereof) shall be permitted even if the such secured Indebtedness is incurred at
a time when such secured Indebtedness would not otherwise be permitted to be
incurred under such clause.


SECTION 6.03    [Intentionally Omitted.]


SECTION 6.04    Fundamental Changes. The Borrower will not, and will not permit
any Significant Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary or other Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to a Wholly Owned Subsidiary, (iv) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders, (v) any Subsidiary may
merge into or consolidate with any other Person if the surviving Person is or
becomes by virtue of such transaction a Wholly Owned Subsidiary, and the
Borrower determines in good faith that such merger or consolidation is in the
best interests of the Borrower and would not materially adversely affect the
Lenders, (vi)  the Borrower or any Subsidiary may merge into or consolidate with
any other Person; provided that the Borrower or such Subsidiary is the surviving
corporation and (vii) any Subsidiary may merge with any other Person in a
transaction in which the surviving entity is not a Subsidiary; provided that
such transaction does not constitute the disposition of all or substantially all
assets of the Borrower and its subsidiaries taken as a whole.





--------------------------------------------------------------------------------

58






SECTION 6.05    Financial Covenants. (a) The Borrower will not permit the Total
Leverage Ratio on the last day of any fiscal quarter ending after the Effective
Date to exceed 4.0 to 1.0.


(b)    The Borrower will not permit the ratio of Consolidated EBITDA to
Consolidated Net Interest Expense for any period of four consecutive fiscal
quarters ending prior to the Maturity Date to be less than 3.0 to 1.0.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable;


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)    any representation or warranty made or, pursuant to Section 4.02, deemed
made by or on behalf of the Borrower or any Subsidiary in or in connection with
this Agreement or any amendment or modification hereof or waiver hereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been false or
misleading in any material respect when made or deemed made;


(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence), 5.08(b) or Article VI;


(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrower (which notice will be given at the request of any
Lender);


(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Material Indebtedness;





--------------------------------------------------------------------------------

59






(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that requires the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any conversion, repurchase or redemption
of any Material Indebtedness scheduled by the terms thereof to occur on a
particular date and not subject to any contingent event or condition related to
the creditworthiness, financial performance or financial condition of the
Borrower or the applicable Subsidiaries, or (iii) any repurchase or redemption
of any Material Indebtedness pursuant to any put option exercised by the holder
of such Material Indebtedness; provided that such put option is exercisable at
times specified in the terms of the Material Indebtedness and is not subject to
any contingent event or condition related to the creditworthiness, financial
performance or financial condition of the Borrower or the applicable
Subsidiaries;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case referred to in (i) or (ii)
above, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;


(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment for the benefit of creditors;


(j)    the Borrower or any Material Subsidiary shall admit in writing its
inability, or fail generally, to pay its debts as they become due;


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 shall be rendered by a court of competent jurisdiction
against the Borrower, any Subsidiary or any combination thereof, and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;





--------------------------------------------------------------------------------

60






(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or


(m)    a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable so long as, at the time of such
later declaration, an Event of Default is continuing), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII


The Administrative Agent


Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent, and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.





--------------------------------------------------------------------------------

61




The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to applicable law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document (including, for the avoidance of doubt, in
connection with the Administrative Agent’s reliance on any Electronic Signature
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent. In addition, for
the avoidance of doubt, the Lenders hereby acknowledge that none of the Joint
Lead Arrangers, Joint Bookrunners, or Co-Syndication Agents, set forth on the
cover page of this Agreement shall have any powers, duties or responsibilities
under this Agreement, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth herein for being the
signatory, sender or authenticator thereof). The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person (whether or not such Person in fact meets the
requirements set forth herein for being the signatory, sender or authenticator
thereof), and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.





--------------------------------------------------------------------------------

62




The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any related agreement or instrument by or
through any one or more sub-agents appointed by the Administrative Agent, and
the Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective affiliates
or branches. The exculpatory, indemnity and reimbursement provisions of this
Article VII and Section 9.03 shall apply to any such sub-agent and affiliate,
and their respective directors, officers, employees and agents and shall apply
to their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible to the Lenders for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or wilful misconduct in the
selection of such sub-agents.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. If the Person serving as the Administrative
Agent becomes a Defaulting Lender under clause (d) of the definition of such
term, the Required Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and such Person, remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment by the 30th day following the
date of such notice (or such earlier day as shall be agreed by the Required
Lenders), then such removal shall nonetheless become effective in accordance
with such notice on such 30th day (or agreed earlier date). Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article, Section 2.15(d) and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.





--------------------------------------------------------------------------------

63




Each Lender represents and warrants, as of the date hereof, that (i) the Loan
Documents set forth the terms of a commercial lending facility, (ii) it is
engaged in making, acquiring and holding commercial loans in the ordinary course
of its business, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument (and each Lender agrees not to assert a claim
in contravention of the foregoing), (iii) it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire and hold
Loans hereunder and (iv) it is sophisticated with respect to decisions to make,
acquire and hold commercial loans and either it, or the Person exercising
discretion in making its decision to make, acquire and hold such commercial
loans, is experienced in making, acquiring and holding such commercial loans.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
In case of the pendency of any proceeding with respect to the Borrower under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations of
the Borrower hereunder that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.10, 2.11,
2.13, 2.14, 2.15 and 9.03) allowed in such judicial proceeding; and
        
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;





--------------------------------------------------------------------------------

64






and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent (including under Section 9.03).
Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.


ARTICLE IX


Miscellaneous


SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone and as otherwise set
forth in subsection (b), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed, e-mail, by certified or registered mail or sent by telecopy, as
follows:


(i)if to the Borrower, to it at HP Inc., 1501 Page Mill Road, Palo Alto, CA
94304-1112, Attention of Treasurer (Zac Nesper (email zac.j.nesper@hp.com)),
with a copy to corpfin@hp.com and to Patrick C. Scott (email
patrick.c.scott@hp.com) at the same address;


(ii)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, Attention of Dante Manerchia, 500 Stanton Christiana Rd,
NCCS, Floor 01, Newark, DE 19713 (Phone No. 302-634-9621, email:
dante.manerchia@chase.com); and


(iii)if to any other Lender, to it at its address (or e-mail or fax number) set
forth on Schedule 2.01 or in its Administrative Questionnaire.


(b)    Communications to the Lenders may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other Communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
Communications.


(c)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement. Each Lender agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform





--------------------------------------------------------------------------------

65


shall constitute effective delivery of the Communications to such Lender for
purposes of this Agreement. Each Lender agrees (A) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (B) that the foregoing notice may be sent to such
e-mail address.


(d)    The Platform is provided “as is” and “as available”. None of the
Administrative Agent or any of its Related Parties warrant the accuracy or
completeness of the Communications or the adequacy of the Platform and each of
the Administrative Agent and its Related Parties expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Related Parties in connection with the Communications or the Platform.


Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the Borrower,
the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Borrower, the Administrative Agent and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.


(b)    Except as otherwise expressly provided herein, including in Section
2.12(c), neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) decrease the principal amount of any
Loan or decrease the rate of interest thereon, or decrease any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or decrease the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, or (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; and provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent if





--------------------------------------------------------------------------------

66


(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement. Notwithstanding the foregoing, (1)
any provision of this Agreement may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, mistake, defect or inconsistency so long as, in each case, the Lenders
shall have received at least five Business Days prior written notice thereof and
the Administrative Agent shall not have received, within five Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment, and (2) the
Commitments and Credit Exposure of any Lender that is at the time a Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to this Section 9.02); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.


SECTION 9.03    Expenses; Limitation of Liability; Indemnity; Etc. (a) The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the due diligence investigation of the Borrower, the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided, however, that only one outside counsel may act on behalf
of the Administrative Agent and the Lenders in connection with the preparation
and negotiation of this Agreement, and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender (such fees, charges and
disbursements not to include allocated costs of internal counsel), in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made hereunder, including all such reasonable and documented out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.


(b)    To the extent permitted by applicable law (i) the Borrower shall not
assert, and the Borrower hereby waives any claim against the Administrative
Agent, any Arranger and any Lender, and any Related Party of any of the
foregoing Persons (each such Person being called a “Lender-Related Person”) for
any Liabilities arising from the use by others of information or other materials
(including, without limitation, any personal data) obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent the liability of any
Lender-Related Person is found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted primarily from the gross negligence or
wilful misconduct of, or breach of this Agreement by, such Lender-Related
Person, and (ii) no party hereto shall assert, and each such party hereby
waives, any Liabilities against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that, nothing in this Section 9.03(b) shall relieve
the Borrower of any obligation it may have to indemnify an Indemnitee, as
provided in Section 9.03(c), against any special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.







--------------------------------------------------------------------------------

67


(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all Liabilities and related expenses, including the reasonable and documented
fees, charges and disbursements of any counsel for any Indemnitee (not to
include allocated costs of internal counsel), incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries; provided that any such losses, claims,
damages, liabilities and expenses arise out of or in connection with such
Indemnitee’s acting as Administrative Agent or a Lender under this Agreement, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any Subsidiary
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity set forth in the foregoing clauses (i), (ii), (iii) and (iv) shall
not, as to any Indemnitee, be available to the extent that such Liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (A) the gross negligence or
wilful misconduct of, or violation of law by, such Indemnitee (B) a claim
brought by the Borrower against such Indemnitee for material breach of such
Indemnitee’s obligations under this Agreement or any other Loan Document or (C)
a proceeding that does not involve an act or omission by the Borrower or any of
its Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than a proceeding that is brought against the Administrative Agent or any
other agent or any Arranger in its capacity or in fulfilling its roles as an
agent or arranger hereunder or any similar role with respect to the Indebtedness
incurred or to be incurred hereunder). The Borrower will not be liable under
this Agreement for any amount paid by an Indemnitee to settle any claims or
actions if the settlement is entered into without the Borrower’s consent, which
consent may not be withheld unless such settlement is unreasonable in light of
such claims or actions against, and defenses available to, such Indemnitee.
Anything in this Section 9.03(c) to the contrary notwithstanding, the Borrower
shall not be liable for the fees and expenses of more than one primary outside
counsel and one local outside counsel per jurisdiction retained by each
Indemnitee in connection with the defense of any action for which
indemnification is sought hereunder. The Borrower shall have no obligation to
any Indemnitee under this Section 9.03(c) for matters for which such Indemnitee
has been fully compensated pursuant to any other provision of this Agreement.
This Section 9.03(c) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.





--------------------------------------------------------------------------------

68






(d)    Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraphs (a), (b) or (c) of this Section 9.03 to the
Administrative Agent and each of its Related Parties (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which such payment is sought under this Section (or, if such
payment is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all Liabilities and related expenses, including the fees,
charges and disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Party in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent or such Related Party under or in connection with any
of the foregoing; provided that the unreimbursed expense or Liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Related Party in its capacity as such; provided
further that no Lender shall be liable for the payment of any portion of such
Liabilities, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the Administrative Agent’s or such Related Party’s gross
negligence or willful misconduct.


(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.


(f)    The provisions of this Section 9.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any investigation made by or on
behalf of the Administrative Agent or any Lender.





--------------------------------------------------------------------------------

69






SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.


(b)    Any Lender may assign to one or more assignees (other than any Defaulting
Lender, natural person or investment vehicle or trust for the primary benefit of
a natural person or relatives of a natural person), all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or an Affiliate of a Lender, each of the
Borrower and the Administrative Agent must give their prior written consent to
such assignment (each such consent not to be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 and shall be an integral multiple of $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consents, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (payable by the assignor or assignee), and (v) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Borrower otherwise
required under this paragraph shall not be required if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing at the
time of such assignment. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
shall have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be (i) entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment, and
(ii) subject to the confidentiality provisions hereof). Any purported sale,
assignment, delegation or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be null and void
and instead be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.


(c)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent





--------------------------------------------------------------------------------

70


manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(b), 2.16(d) or
9.03(d), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


(e)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant agrees to be subject to the provisions of Section 2.17 as if it were
an assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.





--------------------------------------------------------------------------------

71






(f)    A Participant shall not be entitled to receive any greater payment under
Sections 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(g) as though it were a
Lender.


(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement (provided, however, that
such representations and warranties shall be made or deemed made only as of the
Effective Date, the times of any Borrowings hereunder, or such other dates on or
as of which such representations and warranties are specifically required to be
made pursuant to the provisions hereof) and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.





--------------------------------------------------------------------------------

72






SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement and any other Loan Document may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
a single contract. This Agreement and any separate letter agreements with
respect to fees payable to the Administrative Agent and certain Lenders
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


(b)    Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower without
further verification thereof and without any obligation to review the appearance
or form of any such Electronic Signature and (ii) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by a manually executed counterpart. Without limiting the





--------------------------------------------------------------------------------

73


generality of the foregoing, the Borrower hereby (i) agrees that, for all
purposes, Electronic Signatures transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement, any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and (iv)
waives any claim against any Lender-Related Person for any Liabilities arising
solely from the Administrative Agent’s and/or any Lender’s reliance on or
authorized use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Borrower to use any available security measures in connection
with the execution, delivery or transmission of any Electronic Signature.


SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender shall promptly notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.





--------------------------------------------------------------------------------

74






SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.


(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.


(c)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction


(d)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.





--------------------------------------------------------------------------------

75






(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.




SECTION 9.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel,
insurers, reinsurers, insurance brokers and other advisors on a need-to-know
basis (it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to the Borrower, any Subsidiary, and the obligations
hereunder, (g) on a confidential basis to any rating agency in connection with
rating the Borrower or the credit facilities provided for herein, (h) with the
consent of the Borrower, or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. If any Lender or
the Administrative Agent is required by any Governmental Authority or any other
Person to disclose Information or otherwise intends to disclose any Information
pursuant to clause (c) of this Section, unless prohibited by law such Lender or
the Administrative Agent, as the case may be, shall promptly notify the Borrower
in writing so as to provide the Borrower with the opportunity to seek a
protective order or take such other actions that are deemed appropriate by the
Borrower to protect the confidentiality of the Information. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers,





--------------------------------------------------------------------------------

76


that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each Lender confirms
that it maintains internal policies and procedures, including “ethical wall”
procedures, intended to protect against the unlawful use of confidential
information and such procedures apply to the Information.


SECTION 9.13    Authorization to Distribute Certain Materials to Public-Siders;
Material Non-Public Information. (a) EACH LENDER ACKNOWLEDGES THAT INFORMATION
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS SUBSIDIARIES OR SECURITIES THEREOF
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.


(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
OR SECURITIES THEREOF. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
(c)    If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the respective securities of the
parties hereto while in possession of the Loan Documents.
(d)    The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.





--------------------------------------------------------------------------------

77




SECTION 9.14    USA PATRIOT Act and Beneficial Ownership Regulation. Each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) and/or the Beneficial Ownership Regulation, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act and the Beneficial Ownership Regulation.


SECTION 9.15    No Fiduciary Duty. The Borrower acknowledges that the
Administrative Agent, each Lender and the Affiliates of each of the foregoing
may have economic interests that conflict with those of the Borrower, the
Subsidiaries and their Affiliates. The Borrower, on behalf of itself and the
Subsidiaries, agrees that in connection with all aspects of the Transactions and
any communications in connection therewith, the Borrower, the Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, each Lender and
the Affiliates of each of them, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or any Affiliate of
any of them, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.


SECTION 9.16    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto
with respect to the subject matter hereof, each party hereto acknowledges that
any liability of any Affected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of any applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of an applicable Resolution
Authority.


In the event a Lender has been notified by an applicable Resolution Authority
that it has been or may be subject to a Bail-In Action, it shall immediately
notify the Administrative Agent and the Borrower.





--------------------------------------------------------------------------------

78






SECTION 9.17    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any Subsidiary, that at least one of the
following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or





--------------------------------------------------------------------------------

79






(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:


(i)    none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),





--------------------------------------------------------------------------------

80






(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments or this Agreement.


(c)    The Administrative Agent hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


HP INC.,
by
/s/ Zachary J. Nesper
Name: Zachary J. Nesper
Title: Treasurer






JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
by
/s/ Ryan Zimmerman
Name: Ryan Zimmerman
Title: Vice President






--------------------------------------------------------------------------------








SIGNATURE PAGE TO THE HP INC. 364-DAY CREDIT AGREEMENT
BNP PARIBAS,
by
/s/ Michael A. Kowalczuk
Name: Michael A. Kowalczuk
Title: Managing Director


by
/s/ Brendan Heneghan
Name: Brendan Heneghan
Title: Director






--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE HP INC. 364-DAY CREDIT AGREEMENT
HSBC Bank USA, N.A.,
by
/s/ David Wagstaff
Name: David Wagstaff
Title: Managing Director








--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE HP INC. 364-DAY CREDIT AGREEMENT
GOLDMAN SACHS BANK USA,
by
/s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory










--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE HP INC. 364-DAY CREDIT AGREEMENT
MORGAN STANLEY BANK, N.A,
by
/s/ Julie Lilienfeld
Name: Julie Lilienfeld
Title: Authorized Signatory






--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE HP INC. 364-DAY CREDIT AGREEMENT
Wells Fargo Bank N.A.,
by
/s/ Lacy Houstoun
Name: Lacy Houstoun
Title: Managing Director






--------------------------------------------------------------------------------













Schedule 2.01
COMMITMENTS


Lender
 Commitment
JPMorgan Chase Bank, N.A.
$166,666,666.70
BNP Paribas
$166,666,666.66
Goldman Sachs Bank USA
$166,666,666.66
HSBC Bank USA, National Association
$166,666,666.66
Morgan Stanley Bank, N.A.
$166,666,666.66
Wells Fargo Bank, N.A.
$166,666,666.66
Total
$1,000,000,000.00







--------------------------------------------------------------------------------






Schedule 3.05
LITIGATION AND ENVIRONMENTAL MATTERS




None.




--------------------------------------------------------------------------------






Schedule 6.01
EXISTING SUBSIDIARY INDEBTEDNESS


None.







EXHIBIT A
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Credit Agreement dated as of May 29, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among HP Inc. (the “Borrower”), the Lenders party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor (the “Assignor”):
2.    Assignee (the “Assignee”):
[Assignee is an Affiliate of: [Name of Lender]]
3.    Borrower: HP Inc.




--------------------------------------------------------------------------------




4.    Administrative Agent: JPMorgan Chase Bank, N.A.
5.    Assigned Interest:
 
Aggregate Amount of Commitment/Loans of all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans2
Commitment
$
$
%
Loans
$
$
%

Effective Date: :                     , 20[ ] [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].
































































2Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




--------------------------------------------------------------------------------








The terms set forth in this Assignment and Assumption are hereby agreed to:


[NAME OF ASSIGNOR], as
Assignor,
by
 
 
Name:
 
Title:





[NAME OF ASSIGNEE]3, as
Assignee,
by
 
 
Name:
 
Title:























































3Must not be a Defaulting Lender, natural person or investment vehicle or trust
for the primary benefit of a natural person or relatives of a natural person.




--------------------------------------------------------------------------------










[Consented to and]4 Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by
 
 
Name:
 
Title:





[Consented to:]


[HP INC.,
as Borrower,
by
 
 
Name:
 
Title:]5















































4 No consent of the Administrative Agent shall be required for an assignment to
a Lender or an Affiliate of a Lender.


5 No consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender or, if an Event of Default under clause (h) or (i) of
Article VII of the Credit Agreement has occurred and is continuing, any other
assignee.




--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION6 
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrower or any of its Subsidiaries or Affiliates or (iv) the
performance or observance by the Borrower or any other Person of any of their
respective obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, or any of the Related Parties of any of the foregoing, (v) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type and (vi) attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15(g) of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Assignor, the Administrative Agent or any other Lender or any of
their respective Related Parties, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrower and its Affiliates) as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.










6Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement dated as of May [29], 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among HP Inc., the Lenders party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent.






--------------------------------------------------------------------------------






2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York.




--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF]
OPINION OF BORROWER’S COUNSEL
[See attached]






--------------------------------------------------------------------------------






EXHIBIT C-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of May 29, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among HP Inc. (the “Borrower”), the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form), as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT C-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of May 29, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among HP Inc. (the “Borrower”), the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a 10-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form), as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form), as
applicable, from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------






EXHIBIT C-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement dated as of May 29, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among HP Inc. (the “Borrower”), the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a 10-percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form), as applicable. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------






EXHIBIT C-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement dated as of May 29, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among HP Inc. (the “Borrower”), the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form), as applicable, or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
successor form), as applicable, from each of such partner's/member's beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




